

 S1312 ENR: Trafficking Victims Protection Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1312IN THE SENATE OF THE UNITED
 STATESAN ACTTo prioritize the fight against human trafficking in the United States.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trafficking Victims Protection Act of 2017.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; sense of Congress.Title I—Frederick Douglass Trafficking Prevention Act of 2017Sec. 101. Training of school resource officers to recognize and respond to signs of human trafficking.Sec. 102. Training for school personnel.Title II—Justice for trafficking victimsSec. 201. Injunctive relief.Sec. 202. Improving support for missing and exploited children.Sec. 203. Forensic and investigative assistance.Title III—Services for trafficking survivorsSec. 301. Extension of anti-trafficking grant programs.Sec. 302. Implementing a victim-centered approach to human trafficking.Sec. 303. Improving victim screening.Title IV—Improved data collection and interagency coordinationSec. 401. Promoting data collection on human trafficking.Sec. 402. Crime reporting.Sec. 403. Human trafficking assessment.Title V—Training and technical assistanceSec. 501. Encouraging a victim-centered approach to training of Federal law enforcement personnel.Sec. 502. Victim screening training.Sec. 503. Judicial training.Sec. 504. Training of tribal law enforcement and prosecutorial personnel.Title VI—AccountabilitySec. 601. Grant accountability.Title VII—Public-Private Partnership Advisory Council to End Human TraffickingSec. 701. Short title.Sec. 702. Definitions.Sec. 703. Public-Private Partnership Advisory Council to End Human Trafficking.Sec. 704. Reports.Sec. 705. Sunset.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)The crime of human trafficking involves the exploitation of adults through force, fraud, or coercion, and children for such purposes as forced labor or commercial sex.(2)Reliable data on the prevalence of human trafficking in the United States is not available, but cases have been reported in all 50 States, the territories of the United States, and the District of Columbia.(3)Each year, thousands of individuals may be trafficked within the United States, according to recent estimates from victim advocates.(4)More accurate and comprehensive data on the prevalence of human trafficking is needed to properly combat this form of modern slavery in the United States.(5)Victims of human trafficking can include men, women, and children who are diverse with respect to race, ethnicity, and nationality, among other factors.(6)Since the enactment of the Trafficking Victims Protection Act of 2000 (Public Law 106–386; 114 Stat. 1464), human traffickers have launched increasingly sophisticated schemes to increase the scope of their activities and the number of their victims.(b)Sense of CongressIt is the sense of Congress that Congress supports additional efforts to raise awareness of and oppose human trafficking.IFrederick Douglass Trafficking Prevention Act of 2017101.Training of school resource officers to recognize and respond to signs of human traffickingSection 1701(b)(12) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(12)) is amended by inserting , including the training of school resource officers in the prevention of human trafficking offenses before the semicolon at the end.102.Training for school personnelSection 41201(f) of the Violence Against Women Act of 1994 (42 U.S.C. 14043c(f)) is amended by striking 2014 through 2018 and inserting 2019 through 2022.IIJustice for trafficking victims201.Injunctive relief(a)In generalChapter 77 of title 18, United States Code, is amended by inserting after section 1595 the following:1595A.Civil injunctions(a)In generalWhenever it shall appear that any person is engaged or is about to engage in any act that constitutes or will constitute a violation of this chapter, chapter 110, or chapter 117, or a conspiracy under section 371 to commit a violation of this chapter, chapter 110, or chapter 117, the Attorney General may bring a civil action in a district court of the United States seeking an order to enjoin such act.(b)Action by courtThe court shall proceed as soon as practicable to the hearing and determination of a civil action brought under subsection (a), and may, at any time before final determination, enter such a restraining order or prohibition, or take such other action, as is warranted to prevent a continuing and substantial injury to the United States or to any person or class of persons for whose protection the civil action is brought.(c)Procedure(1)In generalA proceeding under this section shall be governed by the Federal Rules of Civil Procedure, except that, if an indictment has been returned against the respondent, discovery shall be governed by the Federal Rules of Criminal Procedure.(2)Sealed proceedingsIf a civil action is brought under subsection (a) before an indictment is returned against the respondent or while an indictment against the respondent is under seal—(A)the court shall place the civil action under seal; and(B)when the indictment is unsealed, the court shall unseal the civil action unless good cause exists to keep the civil action under seal.(d)Rule of constructionNothing in this section shall be construed or applied so as to abridge the exercise of rights guaranteed under the First Amendment to the Constitution of the United States..(b)Technical and conforming amendmentThe table of sections for chapter 77 of title 18, United States Code, is amended by inserting after the item relating to section 1595 the following:1595A. Civil injunctions..202.Improving support for missing and exploited children(a)FindingsSection 402 of the Missing Children's Assistance Act (42 U.S.C. 5771) is amended—(1)by amending paragraph (1) to read as follows:(1)each year tens of thousands of children run away, or are abducted or removed, from the control of a parent having legal custody without the consent of that parent, under circumstances which immediately place the child in grave danger;;(2)by striking paragraphs (4) and (5);(3)in paragraph (6) by inserting , including child sex trafficking and sextortion after exploitation;(4)in paragraph (8) by adding and at the end;(5)by striking paragraph (9);(6)by amending paragraph (10) to read as follows:(10)a key component of such programs is the National Center for Missing and Exploited Children that—(A)serves as a nonprofit, national resource center and clearinghouse to provide assistance to victims, families, child-serving professionals, and the general public;(B)works with the Department of Justice, the Federal Bureau of Investigation, the United States Marshals Service, the Department of the Treasury, the Department of State, U.S. Immigration and Customs Enforcement, the United States Secret Service, the United States Postal Inspection Service, other agencies, and nongovernmental organizations in the effort to find missing children and to prevent child victimization; and(C)coordinates with each of the missing children clearinghouses operated by the 50 States, the District of Columbia, Puerto Rico, and international organizations to transmit images and information regarding missing and exploited children to law enforcement agencies, nongovernmental organizations, and corporate partners across the United States and around the world instantly.; and(7)by redesignating paragraphs (6), (7), (8), and (10), as amended by this subsection, as paragraphs (4), (5), (6), and (7), respectively.(b)DefinitionsSection 403 of the Missing Children's Assistance Act (42 U.S.C. 5772) is amended—(1)by striking paragraph (1) and inserting the following:(1)the term missing child means any individual less than 18 years of age whose whereabouts are unknown to such individual's parent;;(2)in paragraph (2) by striking and  at the end;(3)in paragraph (3) by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(4)the term parent includes a legal guardian or other individual who may lawfully exercise parental rights with respect to the child..(c)Duties and functions of the administratorSection 404 of the Missing Children’s Assistance Act (34 U.S.C. 11293) is amended—(1)in subsection (a)—(A)in paragraph (3) by striking telephone line and inserting hotline; and(B)in paragraph (6)(E)—(i)by striking telephone line and inserting hotline;(ii)by striking (b)(1)(A) and and inserting (b)(1)(A),; and(iii)by inserting , and the number and types of reports to the tipline established under subsection (b)(1)(K)(i) before the semicolon at the end;(2)in subsection (b)(1)—(A)in subparagraph (A)—(i)by striking telephone line each place it appears and inserting hotline; and(ii)by striking legal custodian and inserting parent;(B)in subparagraph (C)—(i)in clause (i)—(I)by striking restaurant and inserting food; and(II)by striking and at the end;(ii)in clause (ii) by adding and at the end; and(iii)by adding at the end the following:(iii)innovative and model programs, services, and legislation that benefit missing and exploited children;;(C)by striking subparagraphs (E), (F), and (G);(D)by amending subparagraph (H) to read as follows:(H)provide technical assistance and training to families, law enforcement agencies, State and local governments, elements of the criminal justice system, nongovernmental agencies, local educational agencies, and the general public—(i)in the prevention, investigation, prosecution, and treatment of cases involving missing and exploited children;(ii)to respond to foster children missing from the State child welfare system in coordination with child welfare agencies and courts handling juvenile justice and dependency matters; and(iii)in the identification, location, and recovery of victims of, and children at risk for, child sex trafficking;; (E)by amending subparagraphs (I), (J), and (K) to read as follows:(I)provide assistance to families, law enforcement agencies, State and local governments, nongovernmental agencies, child-serving professionals, and other individuals involved in the location and recovery of missing and abducted children nationally and, in cooperation with the Department of State, internationally;(J)provide support and technical assistance to child-serving professionals involved in helping to recover missing and exploited children by searching public records databases to help in the identification, location, and recovery of such children, and help in the location and identification of potential abductors and offenders;(K)provide forensic and direct on-site technical assistance and consultation to families, law enforcement agencies, child-serving professionals, and nongovernmental organizations in child abduction and exploitation cases, including facial reconstruction of skeletal remains and similar techniques to assist in the identification of unidentified deceased children;;(F)by striking subparagraphs (L) and (M);(G)by amending subparagraph (N) to read as follows:(N)provide training, technical assistance, and information to nongovernmental organizations relating to non-compliant sex offenders and to law enforcement agencies in identifying and locating such individuals;;(H)by striking subparagraph (P);(I)by amending subparagraph (Q) to read as follows:(Q)work with families, law enforcement agencies, electronic service providers, electronic payment service providers, technology companies, nongovernmental organizations, and others on methods to reduce the existence and distribution of online images and videos of sexually exploited children—(i)by operating a tipline to—(I)provide to individuals and electronic service providers an effective means of reporting Internet-related and other instances of child sexual exploitation in the areas of—(aa)possession, manufacture, and distribution of child pornography;(bb)online enticement of children for sexual acts;(cc)child sex trafficking;(dd)sex tourism involving children;(ee)extra familial child sexual molestation;(ff)unsolicited obscene material sent to a child;(gg)misleading domain names; and(hh)misleading words or digital images on the Internet; and(II)make reports received through the tipline available to the appropriate law enforcement agency for its review and potential investigation;(ii)by operating a child victim identification program to assist law enforcement agencies in identifying victims of child pornography and other sexual crimes to support the recovery of children from sexually exploitative situations; and(iii)by utilizing emerging technologies to provide additional outreach and educational materials to parents and families;;(J)by striking subparagraph (R);(K)by amending subparagraphs (S) and (T) to read as follows:(S)develop and disseminate programs and information to families, child-serving professionals, law enforcement agencies, State and local governments, nongovernmental organizations, schools, local educational agencies, child-serving organizations, and the general public on—(i)the prevention of child abduction and sexual exploitation;(ii)Internet safety, including tips for social media and cyberbullying; and(iii)sexting and sextortion; and(T)provide technical assistance and training to local educational agencies, schools, State and local law enforcement agencies, individuals, and other nongovernmental organizations that assist with finding missing and abducted children in identifying and recovering such children;; and(L)by redesignating subparagraphs (H), (I), (J), (K), (N), (O), (Q), (S), (T), (U), and (V), as amended by this subsection, as subparagraphs (E) through (O), respectively.(d)GrantsSection 405 of the Missing Children's Assistance Act (34 U.S.C. 11294) is amended—(1)in subsection (a)—(A)in paragraph (7) by striking (as defined in section 403(1)(A)); and(B)in paragraph (8)—(i)by striking legal custodians and inserting parents; and(ii)by striking custodians’ and inserting parents’; and(2)in subsection (b)(1)(A) by striking legal custodians and inserting parents.(e)ReportingThe Missing Children’s Assistance Act (34 U.S.C. 11291 et seq.) is amended—(1)by redesignating sections 407 and 408 as section 408 and 409, respectively; and(2)by inserting after section 406 the following:407.Reporting(a)Required ReportingAs a condition of receiving funds under section 404(b), the grant recipient shall, based solely on reports received by the grantee and not involving any data collection by the grantee other than those reports, annually provide to the Administrator and make available to the general public, as appropriate—(1)the number of children nationwide who are reported to the grantee as missing;(2)the number of children nationwide who are reported to the grantee as victims of non-family abductions;(3)the number of children nationwide who are reported to the grantee as victims of family abductions; and(4)the number of missing children recovered nationwide whose recovery was reported to the grantee.(b)Incidence of Attempted Child AbductionsAs a condition of receiving funds under section 404(b), the grant recipient shall—(1)track the incidence of attempted child abductions in order to identify links and patterns;(2)provide such information to law enforcement agencies; and(3)make such information available to the general public, as appropriate..203.Forensic and investigative assistanceSection 3056(f) of title 18, United States Code, is amended—(1)by inserting in conjunction with an investigation after local law enforcement agency; and(2)by striking in support of any investigation involving missing or exploited children.IIIServices for trafficking survivors301.Extension of anti-trafficking grant programs(a)Trafficking Victims Protection Act of 2000The Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) is amended—(1)in section 112A(b)(4) (22 U.S.C. 7109a(b)(4)), by striking 2014 through 2017 and inserting 2018 through 2021;(2)in section 113(d) (22 U.S.C. 7110(d))—(A)in the paragraph (1), by striking $11,000,000 for each of fiscal years 2014 through 2017 and inserting $77,000,000 for each of fiscal years 2018 through 2021; and(B)in paragraph (3), by striking 2014 through 2017 and inserting 2018 through 2021; and(b)Annual trafficking conferenceSection 201(c)(2) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044(c)(2)) is amended by striking 2017 and inserting 2021.(c)Grants to State and local law enforcement for anti-trafficking programsSection 204(e) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c(e)) is amended by striking 2017 and inserting 2021.(d)Child advocates for unaccompanied minorsSection 235(c)(6)(F) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(6)(F)) is amended—(1)in the matter preceding clause (i), by striking Secretary and Human Services and inserting Secretary of Health and Human Services; and(2)in clause (ii), by striking the fiscal years 2016 and 2017 and inserting fiscal years 2018 through 2021.(e)Reinstatement and reauthorization of grants To combat child sex trafficking(1)Reinstatement of expired provision(A)In generalSection 202 of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20702) is amended to read as such section read on March 6, 2017.(B)Conforming amendmentSection 1241(b) of the Violence Against Women Reauthorization Act of 2013 (34 U.S.C. 20702 note) is repealed.(2)Effective dateThe amendments made by paragraph (1) shall take effect as though enacted on March 6, 2017.(3)ReauthorizationSection 202(i) of the Trafficking Victims Protection Reauthorization Act of 2005, as amended by paragraph (1), is amended by striking 2014 through 2017 and inserting 2018 through 2021.302.Implementing a victim-centered approach to human traffickingSection 107(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended—(1)in subparagraph (B)(ii), by striking the period at the end and inserting ; and; and(2)by adding at the end the following:(D)PriorityIn selecting recipients of grants under this paragraph that are only available for law enforcement operations or task forces, the Attorney General may give priority to any applicant that files an attestation with the Attorney General stating that—(i)the grant funds awarded under this paragraph—(I)will be used to assist in the prevention of severe forms of trafficking in persons;(II)will be used to strengthen efforts to investigate and prosecute those who knowingly benefit financially from participation in a venture that has engaged in any act of human trafficking;(III)will be used to take affirmative measures to avoid arresting, charging, or prosecuting victims of human trafficking for any offense that is the direct result of their victimization; and(IV)will not be used to require a victim of human trafficking to collaborate with law enforcement officers as a condition of access to any shelter or restorative services; and(ii)the applicant will provide dedicated resources for anti-human trafficking law enforcement officers for a period that is longer than the duration of the grant received under this paragraph..303.Improving victim screening(a)In generalThe Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) is amended by inserting after section 107A (22 U.S.C. 7105a) the following:107B.Improving domestic victim screening procedures(a)Victim screening toolsNot later than October 1, 2018, the Attorney General shall compile and disseminate, to all grantees who are awarded grants to provide victims’ services under subsection (b) or (f) of section 107, information about reliable and effective tools for the identification of victims of human trafficking.(b)Use of screening proceduresBeginning not later than October 1, 2018, the Attorney General, in consultation with the Secretary of Health and Human Services, shall identify recommended practices for the screening of human trafficking victims and shall encourage the use of such practices by grantees receiving a grant to provide victim services to youth under subsection (b) or (f) of section 107..(b)Clerical amendmentThe table of contents for the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) is amended by inserting after the item relating to section 107A the following:Sec. 107B. Improving domestic victim screening procedures..(c)Amendment to title 18Section 1593A of title 18, United States Code, is amended by striking section 1581(a), 1592, or 1595(a) and inserting this chapter.IVImproved data collection and interagency coordination401.Promoting data collection on human trafficking(a)Prevalence of human traffickingNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the efforts of the National Institute of Justice to develop a methodology to assess the prevalence of human trafficking in the United States, including a timeline for completion of the methodology.(b)Innocence Lost National InitiativeNot later than 180 days after the date of enactment of this Act, the Director of the Federal Bureau of Investigation shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a report on the status of the Innocence Lost National Initiative, which shall include, for each of the last 5 fiscal years, information on—(1)the number of human traffickers who were arrested, disaggregated by—(A)the number of individuals arrested for patronizing or soliciting an adult;(B)the number of individuals arrested for recruitment, harboring, maintaining, or obtaining an adult;(C)the number of individuals arrested for patronizing or soliciting a minor; and(D)the number of individuals arrested for recruitment, harboring, maintaining, or obtaining a minor;(2)the number of adults who were arrested on charges of prostitution;(3)the number of minor victims who were identified;(4)the number of minor victims who were arrested and formally petitioned by a juvenile court or criminally charged; and(5)the placement of and social services provided to each such minor victim as part of each State operation.(c)Availability of reportsThe reports required under subsections (a) and (b) shall be posted on the website of the Department of Justice.402.Crime reportingSection 7332(c) of the Uniform Federal Crime Reporting Act of 1988 (28 U.S.C. 534 note) is amended—(1)in paragraph (3), by striking in the form of annual Uniform Crime Reports for the United States and inserting not less frequently than annually; and(2)by adding at the end the following:(4)Interagency coordination(A)In generalNot later than 90 days after the date of enactment of this paragraph, the Director of the Federal Bureau of Investigation shall coordinate with the head of each department or agency within the Federal Government that is subject to the mandatory reporting requirements under paragraph (2) for the purpose of ensuring successful implementation of paragraph (2).(B)For reportNot later than 6 months after the date of enactment of this paragraph, the head of each department or agency within the Federal Government that is subject to the mandatory reporting requirements under paragraph (2) shall provide the Director of the Federal Bureau of Investigation such information as the Director determines is necessary to complete the first report required under paragraph (5).(5)Annual report by Federal Bureau of InvestigationNot later than 1 year after the date of enactment of this paragraph, and annually thereafter, the Director of the Federal Bureau of Investigation shall prepare and submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report detailing the efforts of the departments and agencies within the Federal Government to come into compliance with paragraph (2). The report shall contain a list of all departments and agencies within the Federal Government subject to paragraph (2) and whether each department or agency is in compliance with paragraph (2)..403.Human trafficking assessmentNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Executive Associate Director of Homeland Security Investigations shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives a report on human trafficking investigations undertaken by Homeland Security Investigations that includes—(1)the number of confirmed human trafficking investigations by category, including labor trafficking, sex trafficking, and transnational and domestic human trafficking;(2)the number of victims by category, including—(A)whether the victim is a victim of sex trafficking or a victim of labor trafficking; and(B)whether the victim is a minor or an adult; and(3)an analysis of the data described in paragraphs (1) and (2) and other data available to Homeland Security Investigations that indicates any general human trafficking or investigatory trends.VTraining and technical assistance501.Encouraging a victim-centered approach to training of Federal law enforcement personnel(a)Training curriculum improvementsThe Attorney General, Secretary of Homeland Security, and Secretary of Labor shall periodically, but not less frequently than once every 2 years, implement improvements to the training programs on human trafficking for employees of the Department of Justice, Department of Homeland Security, and Department of Labor, respectively, after consultation with survivors of human trafficking, or trafficking victims service providers, and Federal law enforcement agencies responsible for the prevention, deterrence, and prosecution of offenses involving human trafficking (such as individuals serving as, or who have served as, investigators in a Federal agency and who have expertise in identifying human trafficking victims and investigating human trafficking cases).(b)Advanced training curriculum(1)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General and the Secretary of Homeland Security shall develop an advanced training curriculum, to supplement the basic curriculum for investigative personnel of the Department of Justice and the Department of Homeland Security, respectively, that—(A)emphasizes a multidisciplinary, collaborative effort by law enforcement officers who provide a broad range of investigation and prosecution options in response to perpetrators, and victim service providers, who offer services and resources for victims;(B)provides guidance about the recruitment techniques employed by human traffickers to clarify that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18, United States Code) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18, United States Code, and is a party to a human trafficking offense; and(C)explains that—(i)victims of sex or labor trafficking often engage in criminal acts as a direct result of severe trafficking in persons and such individuals are victims of a crime and affirmative measures should be taken to avoid arresting, charging, or prosecuting such individuals for any offense that is the direct result of their victimization; and(ii)a comprehensive approach to eliminating human trafficking should include demand reduction as a component.(2)Use of curriculumThe Attorney General and the Secretary of Homeland Security shall provide training using the curriculum developed under paragraph (1) to—(A)all law enforcement officers employed by the Department of Justice and the Department of Homeland Security, respectively, who may be involved in the investigation of human trafficking offenses; and(B)members of task forces that participate in the investigation of human trafficking offenses.(c)Training componentsSection 107(c)(4)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(4)(B)) is amended—(1)in clause (ii), by striking and at the end;(2)in clause (iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iv)a discussion clarifying that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18, United States Code) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18, United States Code, and is a party to a human trafficking offense..502.Victim screening trainingSection 114 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 20709) is amended—(1)in subsection (c)(1)(A)—(A)in clause (i), by striking the and at the end;(B)in clause (ii), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iii)individually screening all adults and children who are suspected of engaging in commercial sex acts or who are subject to labor exploitation that may be in violation of child labor laws to determine whether each individual screened is a victim of human trafficking; and(iv)how—(I)victims of sex or labor trafficking often engage in criminal acts as a direct result of severe trafficking in persons; and(II)such individuals are victims of a crime and affirmative measures should be taken to avoid arresting, charging, or prosecuting such individuals for any offense that is the direct result of their victimization.; and(2)by adding at the end the following:(f)Department of justice victim screening protocol(1)In generalNot later than 180 days after the date of enactment of this subsection, the Attorney General shall issue a screening protocol for use during all anti-trafficking law enforcement operations in which the Department of Justice is involved.(2)RequirementsThe protocol required to be issued under paragraph (1) shall—(A)require the individual screening of all adults and children who are suspected of engaging in commercial sex acts or who are subject to labor exploitation that may be in violation of child labor laws to determine whether each individual screened is a victim of human trafficking;(B)require affirmative measures to avoid arresting, charging, or prosecuting human trafficking victims for any offense that is the direct result of their victimization;(C)require all Federal law enforcement officers and relevant department personnel who participate in human trafficking investigations to receive training on enforcement of the protocol;(D)be developed in consultation with State and local law enforcement agencies, the Department of Health and Human Services, survivors of human trafficking, and nongovernmental organizations that specialize in the identification, prevention, and restoration of victims of human trafficking; and(E)include—(i)procedures and practices to ensure that the screening process minimizes trauma or revictimization of the person being screened; and(ii)guidelines on assisting victims of human trafficking in identifying and receiving victim services..503.Judicial trainingSection 223(b)(2) of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20333(b)(2)) is amended—(1)in subparagraph (B) by striking and at the end;(2)in subparagraph (C) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)procedures for improving the judicial response to children who are vulnerable to human trafficking, to the extent an appropriate screening tool exists..504.Training of tribal law enforcement and prosecutorial personnelThe Attorney General, in consultation with the Director of the Office of Tribal Justice, shall carry out a program under which tribal law enforcement officials may receive technical assistance and training to pursue a victim-centered approach to investigating and prosecuting severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).VIAccountability601.Grant accountabilitySection 1236 of the Violence Against Women Reauthorization Act of 2013 (22 U.S.C. 7113) is amended—(1)in the matter preceding paragraph (1), by striking All grants and inserting the following:(a)In generalFor fiscal year 2013, and each fiscal year thereafter, all grants; and(2)by adding at the end the following:(b)Application to additional grantsFor purposes of subsection (a), for fiscal year 2018, and each fiscal year thereafter, the term grant awarded by the Attorney General under this title or an Act amended by this title includes a grant under any of the following:(1)Section 223 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20333).(2)The program under section 504 of the Trafficking Victims Protection Act of 2017..VIIPublic-Private Partnership Advisory Council to End Human Trafficking701.Short titleThis title may be cited as the Public-Private Partnership Advisory Council to End Human Trafficking Act.702.DefinitionsIn this Act:(1)CouncilThe term Council means the Public-Private Partnership Advisory Council to End Human Trafficking.(2)GroupThe term Group means the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)).(3)Task forceThe term Task Force means the President’s Interagency Task Force to Monitor and Combat Trafficking established under section 105(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(a)).703.Public-Private Partnership Advisory Council to End Human Trafficking(a)EstablishmentThere is established the Public-Private Partnership Advisory Council to End Human Trafficking, which shall provide advice and recommendations to the Group and the Task Force.(b)Membership(1)CompositionThe Council shall be composed of not fewer than 8 and not more than 14 representatives of nongovernmental organizations, academia, and nonprofit groups who have significant knowledge and experience in human trafficking prevention and eradication, identification of human trafficking, and services for human trafficking victims.(2)Representation of nonprofit and nongovernmental organizationsTo the extent practicable, members of the Council shall be representatives of nonprofit groups, academia, and nongovernmental organizations who accurately reflect the diverse backgrounds related to work in the prevention, eradication, and identification of human trafficking and services for human trafficking victims in the United States and internationally.(3)AppointmentNot later than 180 days after the date of the enactment of this Act, the President shall appoint—(A)1 member of the Council, after consultation with the President Pro Tempore of the Senate;(B)1 member of the Council, after consultation with the Minority Leader of the Senate;(C)1 member of the Council, after consultation with the Speaker of the House of Representatives;(D)1 member of the Council, after consultation with the Minority Leader of the House of Representatives; and(E)the remaining members of the Council.(4)Term; reappointmentEach member of the Council—(A)shall serve for a term of 2 years; and(B)may be reappointed by the President to serve 1 additional 2-year term.(5)Employee statusMembers of the Council—(A)shall not be considered employees of the Federal Government for any purpose; and(B)shall not receive compensation.(c)FunctionsThe Council shall—(1)be a nongovernmental advisory body to the Group;(2)meet, at its own discretion or at the request of the Group, not less frequently than annually, to review Federal Government policy and programs intended to combat human trafficking, including programs relating to the provision of services for victims;(3)serve as a point of contact, with the United States Advisory Council on Human Trafficking, for Federal agencies reaching out to human trafficking nonprofit groups and nongovernmental organizations for input on programming and policies relating to human trafficking in the United States;(4)formulate assessments and recommendations to ensure that the policy and programming efforts of the Federal Government conform, to the extent practicable, to the best practices in the field of human trafficking prevention and rehabilitation and aftercare of human trafficking victims; and(5)meet with the Group not less frequently than annually, and not later than 45 days before a meeting with the Task Force, to formally present the findings and recommendations of the Council.(d)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5 U.S.C. App.).704.ReportsNot later than 1 year after the date of the enactment of this Act and annually thereafter until the date described in section 705, the Council, in coordination with the United States Advisory Council on Human Trafficking, shall submit a report containing the findings derived from the reviews conducted pursuant to section 703(c)(2) to—(1)the Committee on Appropriations of the Senate;(2)the Committee on Foreign Relations of the Senate;(3)the Committee on Homeland Security and Governmental Affairs of the Senate;(4)the Committee on the Judiciary of the Senate;(5)the Committee on Appropriations of the House of Representatives;(6)the Committee on Foreign Affairs of the House of Representatives;(7)the Committee on Homeland Security of the House of Representatives;(8)the Committee on the Judiciary of the House of Representatives;(9)the chair of the Task Force; and(10)the members of the Group.705.SunsetThe Council shall terminate on September 30, 2020.Speaker of the House of RepresentativesVice President of the United States and President of the Senate